Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendments to the claims, filed on 11/26/2021, are accepted and do not introduce new matter. 
Previous 112(a) and 112(b) rejections have been overcome by amendments.
Claims 1-8 and 11 are pending; claims 9 and 10 are cancelled. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al (U.S. 2017/0014849).
claim 1, Gao teaches a fixing structure (defined by component 20) for a flushing device (shower component 40), comprising: 
a fixed seat (fixation base 22) having two ends which are opposite to each other, wherein one of the two ends (end corresponding to threads, right side end in Fig 3) is fixed to a fixed plane (fixed plane defined by the wall where threads connect to base 22; right side of Fig 34), while the other of the two ends (left-side end, opposite to the right-side end) has a recess (recess defined by space that houses at least magnetic element 21 and end cover 24); the fixed seat further comprises a first magnetic part (defined by first magnetic element 21 and metal piece 23) provided on the recess (as seen in Figs 1-4); 
the flushing device comprises a guiding connection part (defined by 442 and 44) and a flushing head (head of showerhead 40), wherein an end of the guiding connection part is connected to the flushing head (as seen in Fig 1), while another end of the guiding connection part is connected to a water supply pipe (42 connects to a water supply pipe) which communicates with the flushing head so that the flushing head can be controlled to make water flow out; the guiding connection part comprises a second magnetic part (second magnetic element 41), and when the guiding connection part of the flushing device is set in the recess of the fixed seat, the second magnetic part and the first magnetic part magnetically attract each other detachably (as seen in Fig 3, magnetic parts 21/23 and 41 attract each other in order to detachably secure the flushing head to the fixed seat); 
wherein one of the first magnetic part and the second magnetic part is a magnet, while the other of the first magnetic part and the second magnetic part is a magnetic material or 
wherein the fixed seat further has an accommodating space (space that accommodates sealing pad 28) therein and a cover (sealing pad 28); the magnet or the magnetic material is provided in the accommodating space and is closer to the recess rather than the fixed plane (as seen in Fig 3, the accommodating space also houses first magnetic part 21/23; magnetic part 21/23 is closer to the recess, i.e. left side of Fig 3, than to the fixed plane, i.e. right-side of Fig 3); the cover is stuffed into the accommodating space so that the magnet or the magnetic material is fixedly provided in the accommodating space and is separated from an outside (as seen in Fig 3, the cover seals the right side of the accommodating space, and when the showerhead 40 is attached to the fixed seat, the magnetic part 21/23 is separated from an outside; thus reading on claim language); a side of the fixed seat in the accommodating space has a shallow groove (shown below), and a side of the cover facing the recess also has a shallow groove (shown below), and the magnet or the magnetic material is fixed between the two shallow grooves (as shown below).

    PNG
    media_image1.png
    332
    707
    media_image1.png
    Greyscale

Regarding claim 2, Gao teaches the fixing structure of claim 1, wherein when the first magnetic part comprises the magnet (first magnetic part 21 is a magnet), and the second magnetic part comprises the magnetic material or the another magnet (second magnetic part 41 is made of a magnetic material), the magnet is provided in the recess (as seen in Fig 3), and the magnetic material or the another magnet is provided on the guiding connection part (second magnetic part 41 is provided in the guiding connection part 44, as seen in Figs 1-3), so that the guiding connection part and the recess magnetically attract each other correspondingly in a detachable way (see Figs 3-4).
Regarding claim 3, Gao teaches the fixing structure of claim 1, wherein the guiding connection part has an inner surface (inner surface of 44), and the second magnetic part is fixed to the inner surface (second magnetic part 41 is fixed on the inner surface of 44, as seen in Fig 2).
claim 4, Gao teaches the fixing structure of claim 1, wherein the guiding connection part has a peripheral surface (shown below) opposite to the inner surface; the second magnetic part covers and is fixed to the peripheral surface (as shown below).

    PNG
    media_image2.png
    229
    861
    media_image2.png
    Greyscale

Regarding claim 5, Gao teaches the fixing structure of claim 1, wherein the guiding connection part has a peripheral surface opposite to the inner surface (shown below); the second magnetic part is annular and fits around the peripheral surface detachably (as shown below).

    PNG
    media_image3.png
    229
    861
    media_image3.png
    Greyscale

Regarding claim 6, Gao teaches the fixing structure of claim 1, wherein the guiding connection part has a peripheral surface (shown below) opposite to the inner surface; the peripheral surface has at least one notch (shown below), and the second magnetic part is embedded in the at least one notch (as shown below).

    PNG
    media_image4.png
    229
    861
    media_image4.png
    Greyscale


Regarding claim 8, Gao teaches the fixing structure of claim 1, wherein when the second magnetic part comprises the magnet (second magnetic part 41 is disclosed as a magnet), and the first magnetic part comprises the magnetic material or the another magnet (first magnetic part 21/23 is made of a magnetic material), the magnet is provided on the guiding connection part (second magnetic part 41 is provided on the guiding portion 44, as seen in figs 2-3), and the magnetic material or the another magnet is provided in the recess (first magnetic part 21/23 is provided in the recess of the fixed seat, as seen in Figs 3-4), so that the guiding connection part and the recess magnetically attract each other correspondingly in a detachable way (as seen in Figs 3-4, the guiding connection part 44 attaches detachably to the recess by means of the two magnetic parts).
Regarding claim 11, Gao teaches the fixing structure of claim 1, wherein the flushing device comprises a sprinkler, a shower head, a spray gun, or a combination thereof (the flushing device 40 is a shower head).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (U.S. 2017/0014849).
Regarding claim 7, Gao teaches the fixing structure of claim 1. However, Gao fails to disclose the magnetic material comprising iron, nickel, cobalt, magnetic stainless steel, or a combination thereof; the magnet comprising a permanent magnet.
Although Gao fails to specifically disclose the material of the magnetic components, it would have been obvious to one skilled in the art at the filing date of the invention to modify Gao by utilizing permanent magnets and known magnetic materials, since it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. /n re Leshin, 125 USPQ 416. Also see MPEP 2144.07. Sinclair & Carroll Co. v. interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). Further, the Examiner takes official notice of utilizing a permanent magnet and iron, nickel, cobalt, or magnetic stainless steel. This is . 

Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 11 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 11/26/2021 have resulted in the new grounds of rejection found above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.

If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752
/QINGZHANG ZHOU/             Primary Examiner, Art Unit 3752